Citation Nr: 0315916	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for right foot, back and right hip disabilities 
as a result of surgery performed at a Department of Veterans 
Affairs (VA) medical center.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in March 2001 for 
additional evidentiary development and that the action 
requested in the remand has been accomplished to the extent 
possible.  This case is now ready for final appellate 
disposition.


FINDINGS OF FACT

1.  Following VA surgery in October 1994, the veteran 
developed hallux valgus of the right foot with lateral 
deviation of the second and third digits which was not 
certain or intended to result from that surgery.

2.  The preponderance of the credible and probative evidence 
of record shows that there is no additional back or hip 
disability that is the result of the October 1994 surgery 
performed by the VA; pain is not a disability for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 2002) for hallux valgus of the right 
foot with lateral deviation of the second and third digits 
arising out of VA surgery in October 1994 is warranted.  
38 U.S.C.A. § 1151 (West 2002).

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for back and hip disability is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veteran Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
regional office (RO) sought and obtained a medical opinion to 
determine whether the October 1994 right foot surgery had 
worsened the veteran's right foot disability and had also 
caused hip and back disability, and the veteran was advised 
of the August 2002 opinion that was obtained by the RO in the 
October 2002 supplemental statement of the case.  More 
specifically, with respect to the veteran's claim for 
compensation for hip and back disability, the October 2002 
supplemental statement of the case advised the veteran that 
no disability of the right hip was identified on X-ray, and 
back pain was related to low back arthritis that was not 
found to be related to his foot disability.  The veteran's 
representative was also given an opportunity to provide 
additional evidence and/or contentions in light of the August 
2002 opinion evidence and while the representative disputed 
the conclusion that the right foot had not worsened following 
the October 1994 surgery, he was silent as to the existence 
of back and hip disability that was causally related to such 
disability.  Thus, the Board finds that the veteran has been 
provided with an opinion as to whether he has back and hip 
disability that is causally related to his foot disability, 
and was given an opportunity to provide evidence in response 
to that opinion, without any indication that there would be 
any further action taken by the VA.  Therefore, the Board 
finds that the veteran was aware of the actions that had been 
taken by the RO to develop his claims and the action that he 
would have to take in light of that development.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As for the issue of 
entitlement to compensation for hallux valgus of the right 
foot with lateral deviation of the second and third digits, 
as a result of the Board's decision to grant this claim, any 
failure to notify and/or develop this claim under the VCAA 
could not be considered prejudicial to the veteran.

The Board further notes that while the October 2002 
supplemental statement of the case also implied that it was 
necessary for the veteran to establish fault on the part of 
VA in order to succeed in his claims, such error would not be 
prejudicial with respect to the decision to grant 
compensation for additional right foot disability, and since 
the denial of hip and back disability is primarily predicated 
on the lack of evidence of hip and back disability associated 
with his right foot disability, the Board finds that there is 
currently no reasonable basis that any further examination 
would substantiate these claims.  38 U.S.C.A. § 5103A(a)(2).  
Moreover, the veteran has otherwise been provided with the 
applicable laws and regulations, and there is no indication 
that there are any outstanding pertinent records that have 
not already been obtained or that are not adequately 
addressed by documents contained within the claims file.  
Thus, for all of the foregoing reasons, the Board finds that 
further notice and/or development in this matter is not 
required under the VCAA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court"), invalidated 38 C.F.R. 
§ 3.358(c)(3), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding section (c)(3), remained valid.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.

In determining whether such additional disability resulting 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of such existing disease 
or injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(b), (c).  The new 38 C.F.R. § 3.358(c)(3), provides 
in part: Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

Since the veteran's claim was pending prior to October 1, 
1997, it continues to be subject to review under the prior 
statutory language and interpretation effective prior to the 
amendments.  VAOPGCPREC 40-97.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2002).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

The veteran claims entitlement to compensation based on right 
foot surgery he underwent at a VA medical facility on October 
31, 1994.  In pertinent part, the evidence discloses that the 
October 1994 surgery consisted of right corniectomy, distal 
lateral soft tissue release (modified McBride), proximal 
interphalangeal (PIP) joint DeFries resection arthroplasty of 
toes two through four and dorsal extensor tenotomy at the 
metatarsophalangeal (MTP) joint of toes two through four with 
dorsal capsular releases, and percutaneous extensor tenotomy 
of the fifth toe.  As early as December 13, 1994, however, VA 
outpatient records reflect valgus drift of the right toes and 
the recommendation to "redo bunionectomy with proximal 
metatarsal osteotomy error."  In 1995 and 1996, VA clinical 
records further reveal the veteran's complaints of right foot 
symptoms, along with low back pain subsequent to the October 
1994 surgery.  X-rays of the right foot in 1995 continued to 
reveal a hallux valgus deformity and traumatic arthritis of 
the 2nd and 4th PIP joints.  In May 1996, VA X-rays of the 
lumbosacral spine were interpreted to reveal degenerative 
disc disease at L3-4, and spinal stenosis, L3-4 and L4-5.  

Of note are the private opinions of Dr. H. and Dr. K.  Dr. H. 
opined in November 1998 that the veteran's corrective 
hammertoe surgery had weakened the second and third digits of 
his right foot.  More specifically, Dr. H. commented that the 
October 1994 surgery did not sufficiently address the 
veteran's hallux valgus, and that as it continued to worsen, 
there was a lateral deviation of the second and third digits 
that were weakened by the surgery.  

At the veteran's personal hearing in January 1999, the 
veteran testified about the aftermath of his October 1994 
surgery, including his residual right foot disability 
(transcript (T.) at pp. 1-9).  He had been told that his 
right hip pain was related to his back problems, and the 
veteran maintained that he never had a back problem until his 
right foot surgery (T. at pp. 9-12).

In October 1999, Dr. K. opined that the veteran's low back 
pain was most likely consistent with his abnormal gait 
pattern secondary to painful bursitis and capsulitis caused 
by the veteran's foot deformity.  Dr. K. further stated that 
his opinion was supported by the abnormal gait pattern as 
indicated by favoring of the left lower extremity and an 
unevenness in the shoulders with the gait pattern.

At the veteran's hearing before the Board in December 2000, 
the veteran again testified regarding the results of his 
October 1994 surgery (T. at pp. 1-6).  He also continued to 
note the existence of back and hip pain that did not exist 
before his surgery (T. at pp. 6-12).  

The veteran has apparently not had any additional surgery to 
the right foot other than outpatient treatment involving 
sharp debridement and liquid nitrogen cauterization of 
painful hyperkeratotic lesions to the plantar right foot.  An 
April 2001 medical statement reflects that the veteran was 
currently utilizing custom molded shoes for his foot 
deformity.

In his recent August 2002 medical report, VA examiner, Dr. 
T., has determined that the veteran underwent surgery in 
October 1994 for hallux valgus and claw toes, and that since 
his hallux valgus had returned but his claw toes had not, the 
position of the veteran's right foot was no worse than prior 
to the surgery.  Dr. T. also stated that it was "less likely 
than not that his foot surgery has not caused the 
degenerative joint disease in his back," and that the 
degenerative joint disease in his back was the most likely 
cause of his back and hip pain.

Recent August 2002 X-rays have also identified facet 
arthritis at L4-5 and L5-S1.  August 2002 X-rays of the right 
hip were interpreted to reveal mild degenerative changes, 
however, the August 2002 VA examiner found that there was no 
evidence of osteo-arthrosis of the hip, and there were right 
foot X-ray findings of some subluxation and hammer toe 
deformity with respect to certain digits.


II.  Analysis

The Board has reviewed the evidence of record, which most 
importantly includes the medical opinions of Dr. H., Dr. K. 
and Dr. T., and notes that with respect to the threshold 
issue of entitlement to compensation for additional right 
foot disability, Dr. H. clearly opined that the veteran's 
corrective hammertoe surgery had weakened the second and 
third digits of his right foot, more specifically noting that 
the October 1994 surgery did not sufficiently address the 
veteran's hallux valgus, and that as it continued to worsen, 
there was a lateral deviation of the second and third digits 
that were weakened by the surgery.  In addition, while Dr. T. 
found that the position of the veteran's right foot was no 
worse than prior to the subject surgery, his opinion was 
specifically predicated on the assumption that the veteran's 
hallux valgus had returned following the surgery but that his 
"claw toes" had not, and August 2002 right foot X-ray 
findings of some subluxation and hammer toe deformity with 
respect to certain digits does imply some continued deviation 
of the second and third digits.  Thus, the Board finds that 
the August 2002 examiner's opinion in this regard is less 
persuasive than the opinion of Dr. H., and that in any event, 
since the record is in relative equipoise, entitlement to 
compensation for additional right foot disability is 
warranted.  Thus, the Board will give the veteran the benefit 
of the doubt and grant compensation under 38 U.S.C.A. § 1151 
(West 2002) for hallux valgus of the right foot with lateral 
deviation of the second and third digits.  

As for the remaining claims which seek compensation on the 
basis that existing hip and back disability is causally 
related to the veteran's foot disability, the Board finds 
that a preponderance of the evidence is against such a 
finding.  More specifically, although the Board has 
determined that the veteran is entitled to compensation for 
additional right foot disability arising out of the October 
1994 surgery, the evidence does not support a finding that 
there is an existing hip disability related to such 
disability.  A threshold element of a claim for compensation 
under 38 U.S.C.A. § 1151 includes the existence of a current 
disability, and as to the veteran's claim for compensation 
for a hip disability, the Board finds that there is 
insufficient medical evidence of existing hip disability.  
While there is medical evidence of minor degenerative changes 
of the hip, the August 2002 examiner did not find that these 
findings warranted a diagnosis of osteo-arthrosis of the hip 
and pain alone is not a disability for VA compensation 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  In addition, even if the Board were to find that 
the evidence supported a finding of an existing disability of 
the right hip, there is no evidence linking that disability 
to the veteran's right foot disability.  38 C.F.R. § 3.310(a) 
(2002).

Similarly, although the evidence does support a finding of 
arthritis of the lumbar spine, such disability has not been 
found to be related to the veteran's foot disability, and 
while Dr. K. concluded the veteran's low back pain was most 
likely consistent with his abnormal gait pattern secondary to 
painful bursitis and capsulitis caused by the veteran's foot 
deformity, as was noted above, pain alone cannot be service 
connected.  

In support of the veteran's claims, the Board readily 
acknowledges and has examined the veteran's own statements 
and testimony to the effect that his foot disability caused 
his hip and back problems.  However, it is long-established 
that the veteran, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, it has 
not been demonstrated that the veteran possesses the 
requisite knowledge, skill, training, or education to qualify 
as a medical expert in order for such statements to be 
considered competent evidence.  Espiritu v. Derwinski, supra.  
In short, the veteran's own speculations as to medical 
matters are without any probative value.  

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the evidence supports entitlement to compensation for hallux 
valgus of the right foot with lateral deviation of the second 
and third digits, but is against entitlement to compensation 
for hip and back disorders as secondary to that disability.









ORDER

The claim for compensation pursuant to 38 U.S.C.A. § 1151 for 
hallux valgus of the right foot with lateral deviation of the 
second and third digits is granted.

The claims for compensation pursuant to 38 U.S.C.A. § 1151 
for hip and back disabilities is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

